Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a 

Claim(s) 1, 11, 20, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xu 20200313747 . 

Regarding claims 1, 11, 20, Xu teaches receiving, by a wireless device from a base station, one or more messages comprising configuration parameters indicating a sounding reference signal (SRS) resource set ( The one or more RRC messages may comprise configuration parameters of multiple sounding reference signal (SRS) resource sets for a wireless device [0388]); 
receiving a downlink control information comprising an SRS resource indicator (SRI) (SRI, [0372]) and an uplink transmission configuration indicator (UL-TCI) (the base station may indicate, with a downlink control information (DCI) to the wireless device, a transmission configuration indication (TCI) 

in response to the UL-TCI being equal to a predefined value, determining an uplink spatial domain transmission filter based on the one or more SRS resources of the SRS resource set (device may receive a DCI indicating a first set of SRS resources for a first SRS resource set, The wireless device may determine, based on the first SRS resource and the association between the first SRS resource and an RS, a first uplink spatial domain transmission filter for the first SRS resource set, [0374])
; and transmitting, via a physical uplink shared channel, a transport block with the uplink spatial domain transmission .

Prior Art of Record

20200229104
receiving, by a wireless device from a base station, one or more messages comprising configuration parameters indicating a sounding reference signal (SRS) resource set (UE capable of being configured with multiple SRS-config configurations, SRS resource set, [0062]); 
receiving a downlink control information comprising an SRS resource indicator (SRI) ([0062]) and an uplink transmission configuration indicator (UL-TCI) indication for uplink beam pattern ([0142]), wherein the SRI indicates one or more SRS resources of the SRS resource set (SRIs field maps to set of multiple SRS resources, [0132]). 

Allowable Subject Matter

Claims 2-10 and 12-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD B ABELSON whose telephone number is (571)272-3165. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent 





/RONALD B ABELSON/     Primary Examiner, Art Unit 2476